DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy US 20190331414 in view of Huttar US 20130164151 in further view of Assonov DE 102016111100  A1.
 	Krishnamurthy discloses:
 	1. A reconfigurable multi-stage gas compressor system, comprising: a first-stage compressor (137); a second-stage compressor (141); and two additional compressors (147 and 149), wherein the first-stage compressor is configured to generate a first-stage compressed gas from an inlet gas (from inlet 134 to outlet 138), the second-stage compressor is configured to generate a second-stage compressed gas from the first-stage compressed gas (from 140 to 142) and to feed the second- stage compressed gas to the two additional cylinders (from 144 to 145 and 146), wherein the two additional compressors are configured to further compress the second-stage compressed gas received from the second stage compressor (from 145 to 148 and from 146 to 150).
 	Krishnamurthy does disclose the use of positive displacement compressors (see 0107) wherein these compressors commonly include the use of a cylinder. Thus, it is understood that Krishnamurthy would meet the limitations of a compression cylinder. Krishnamurthy does “each compressor shown may comprise multiple compression stages in one or more casings” in 0107. However, Krishnamurthy does not specifically disclose the use of stepped cylinder compressors each stepped cylinder compressor having first and second compression cylinders and does not disclose wherein gas flow paths through the additional cylinders are configured in a user- selectable configuration to be in series or in parallel so that the reconfigurable multi-stage gas compressor functions as one of: a three-stage compressor, as a four-stage compressor, and as a hybrid three/four stage compressor.  
 	Huttar discloses the use of stepped cylinder compressors each stepped cylinder compressor having first and second compression cylinders (see Fig 3 at upper and lower 7 and 7’).
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the compressor of Huttar in the system of Krishnamurthy to gain the benefit of “high compression efficiency” as taught by Krishnamurthy in 0029.	
  	Assonov discloses wherein gas flow paths through compressors are configured in a user- selectable configuration to be in series or in parallel  (see e.g. Figs 1-2).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the compressor of Assonov in the system of Krishnamurthy as modified above to gain the benefit of allowing configuration of the compressor cylinders in series or parallel to vary the pressure at the outlets as desired.	
 	With this modification, Krishnamurthy as modified above would disclose the reconfigurable multi-stage gas compressor functions as one of: a three-stage compressor, as a four-stage compressor, and as a hybrid three/four stage compressor.
 	Krishnamurthy as modified above discloses:
 	9. The compressor of claim 1, wherein gas flow paths are configured to flow through the stepped cylinders in a parallel configuration, such that: respective first compression cylinders of the stepped cylinders are configured to generate a first portion of third-stage compressed gas from a first portion of the second-stage compressed gas; and respective second compression cylinders of the stepped cylinders are configured to generate a second portion of third-stage compressed gas from a second portion of the second- stage compressed gas (see Assonov wherein series of parallel configurations are possible). Additionally, series and parallel are the only choices, so see MPEP 2143 I (E).   

Claim(s) 2-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy US 20190331414 in view of Huttar US 20130164151 in further view of Assonov DE 102016111100  A1 as evidenced by Ootsuka US 20200340582.
  	Krishnamurthy as modified above discloses:	
 	2. The compressor of claim 1, wherein gas flow paths are configured to flow through the stepped cylinders in a series configuration, such that: respective first compression cylinders of the stepped cylinders are configured to generate a third-stage compressed gas from the second-stage compressed gas; and respective second compression cylinders of the stepped cylinders are configured to generate a fourth-stage compressed gas from the third-stage compressed gas (See Assonov wherein series and parallel stage configurations are used). Also, see Ootsuka for evidence that series configurations of stepped cylinder compressors are known in the art.
 	Krishnamurthy as modified above discloses:
 	3. The compressor of claim 2, wherein the fourth-stage compressed gas is configured to exit the system through a single discharge outlet (124).  
	6. The compressor of claim 2, further comprising: first, second, and third coolers (139, 143, 156) that are configured to respectively cool the first-stage compressed gas, the second-stage compressed gas, and a first portion of the third-stage compressed gas (see Figs 1-5 wherein cooling all includes cooling a portion where applicant uses the term comprising in claim 1).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy US 20190331414 in view of Huttar US 20130164151 in further view of Assonov DE 102016111100  A1 as evidenced by Ootsuka US 20200340582 in further view of Pierson US 5211021.
 	Regarding claim 4, Krishnamurthy discloses wherein the fourth-stage compressed gas is configured to exit the system through a single outlet 124 to a single tank 115, and thus does dual discharge outlets.
Pierson discloses two outlets 29a, 29b to two tanks 30.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a second outlet and a second tank as taught by Pierson in the of Krishnamurthy as modified above to gain the benefit of allowing additional tank capacity.	


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy US 20190331414 in view of Huttar US 20130164151 in further view of Assonov DE 102016111100  A1 as evidenced by Ootsuka US 20200340582 in further view of Pierson US 5211021 in further view of Martinez US 20080170948.
	Krishnamurthy as modified above discloses: 5. The compressor of claim 2, wherein the fourth-stage compressed gas is configured to exit the system through a first discharge outlet (124 of Krishnamurthy).
 	Krishnamurthy does not disclose the third-stage compressed gas is configured to exit the system through a second discharge outlet.  
 	Martinez discloses the use of purge valves and associated outlets (96, 98, 108) including the third-stage compressed gas is configured to exit the system through a second discharge outlet (106, 108).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize purge valves after each stage with associated outlets as taught by Martinez in the system of  Krishnamurthy as modified above to gain the benefit of enabling purge of the system via purge valves.	
 	
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy US 20190331414 in view of Huttar US 20130164151 in further view of Assonov DE 102016111100  A1 as evidenced by Ootsuka US 20200340582 in further view of Pierson US 5211021 in further view of Martinez US 20080170948 in further view of Vaughan US 2198098.
 	Krishnamurthy does not disclose the use of scrubbers with the cooler and thus does not disclose: 7. The compressor of claim 6, further comprising: first, second, and third scrubbers configured to process the cooled first-stage compressed gas, the cooled second-stage compressed gas, and the cooled first portion of third-stage compressed gas.
 	Vaughan discloses the use of a scrubber 7 in association with a cooler 5.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a scrubber as taught by Vaughan in association with each cooler of Krishnamurthy  as modified above to gain the benefit of removing any liquids which may be present in the gas stream.
 	

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746